The judgment of the court was pronounced by
Rost, J.
All the questions involved in this controversy but one-, have twice before been put at issue between the same parties, and each time finally determined by judgments of the Supreme Court, which are res judicatas between them. 6 Rob. 508. 10 Rob. 373.
*347The remaining question is presented by the opposition of the defendant'to the homologation of the partition of the property of the community which had existed between the defendant and his deceased wife, now represented by the 'plaintiff, on the ground that the judge of the Court of Probates had himself made the partition, in his capacity of notary public; that it should have been made by another notary, because it would be absurd to appeal from the decision of the notary on questions arising in the course of the partition, to the same .person acting as judge.
There is nothing in this objection. The inconvenience suggested, if it be one, was the necessary result of the parish judge system, and it has never before been doubted that parish judges were competent to exercise the functions of notaries in all cases. Until a comparatively recent period they were the only notaries in many parishes, and, under the view taken by the defendant’s counsel in this case, no partition could have been effected in those parishes. The ■decision of the judge, on questions arising in partitions made before him as notary, could be appealed from, if not satisfactory to the parties.
After a careful examination of the record, we can discover no error in the .court below. Courts of justice can afford no relief to the defendant, and we hope and trust that this seventh* appearance of the same parties before the ¡Supreme Court, may be the last. Judgment affirmed.

 See 4 Robinson, 278. 6 Ib. 508. 8 Ib. 193. 10 Ib. 373. 12 Ib. 315, 531. The (hope expressed in the text was not realizod. See the same case, post, p. 357.